       Case 5:20-cv-03110-SAC Document 17 Filed 10/26/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MICHAEL A. SCRIVEN,

                      Plaintiff,

vs.                                         Case No. 20-3110-SAC


SEDGWICK COUNTY BOARD
OF COMMISSIONERS, et al.,

                      Defendants.


                                O R D E R

      This case is before the court upon plaintiff’s motion for

appointment of counsel.       Doc. No. 15.      In deciding whether to

appoint counsel, the district court should consider “the merits of

the prisoner’s claims, the nature and complexity of the factual

and legal issues, and the prisoner’s ability to investigate the

facts and present his claims.”      Hill v. SmithKline Beecham Corp.,

393 F.3d 1111, 1115 (10th Cir. 2004).          “It is not enough ‘that

having counsel appointed would have assisted [the prisoner] in

presenting his strongest possible case, [as] the same could be

said in any case.’”     Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2006)(quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995)).

      Here, the court understands that plaintiff may face some

obstacles in presenting the facts and law concerning his case.


                                    1
      Case 5:20-cv-03110-SAC Document 17 Filed 10/26/20 Page 2 of 2




But, this case is in its earliest stage and is not terribly

complex.    Considering     all   of   the   circumstances,    including

plaintiff’s ability to write and file pleadings, and that the

merits of the case are unclear, the court shall deny plaintiff’s

motion for appointment of counsel without prejudice to plaintiff

renewing his request at a later point in this litigation.

     IT IS SO ORDERED.

     Dated this 26th day of October, 2020, at Topeka, Kansas.



                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                   2
